United States Court of Appeals
                     For the First Circuit



No. 06-1158

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         MARCOS COELHO,

                      Defendant, Appellant.



                             ERRATA

     The Opinion issued on January 12, 2007 is amended as follows:


     Page 3, Line 15, should read "conviction for a crime of
violence, i.e., statutory rape, for which he received a 16-level
enhancement under U.S.S.G."